DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses an electronic device comprising: a communication circuitry to support communication based on Bluetooth Low Energy (BLE); and at least one processor operatively coupled to the communication circuitry, wherein the communication circuitry is configured to: receive an advertising Packet Data Unit (PDU) from an external electronic device, while operating in a first mode, wherein the first mode corresponds to a mode of controlling the communication circuitry to transmit an additional information request to the external electronic device in response to reception of the advertising PDU of predefined types from the external electronic device, identify a type of the received advertising PDU, based on a header included in the received advertising PDU, and in response to identifying that the type of the received advertising PDU corresponds to a first type distinct from the predefined types, skip transmission of the additional information request, and transmit to the at least one processor an advertising notification for representing that the advertising PDU of the first type has been received.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the communication circuitry is further configured to, in response to identifying that the type of the received advertising PDU corresponds to the predefined types, transmit the additional information request to the external electronic device, and wherein the additional information request is a scan request.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses, wherein the first mode configures the communication circuitry to: receive a scan response transmitted from the external electronic device in response to the scan request, and transmit an advertising notification to the at least one processor in response to the received scan response.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloseswherein the at least one processor is further configured to, in response to receiving the advertising notification, transmit to the communication circuitry control information for requesting for a connection with the external electronic device, and wherein the communication circuitry is further configured to, in response to receiving the control information for requesting for the connection, transmit a connection initiation to the external electronic device.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the predefined types comprise at least one of an ADV_IND type or an ADV_SCAN_IND type, and wherein the first type corresponds to at least one of a non-scannable attribute, a connectable attribute, or an undirected attribute.



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses an electronic device comprising: a communication circuitry configured to support Bluetooth Low Energy (BLE) wireless communication, and upon receiving an advertising Packet Data Unit (PDU) of a predefined type from an external electronic device, to request the external electronic device for additional information; and at least one processor operatively coupled to the communication circuitry,
wherein the communication circuitry is configured to: receive an advertising PDU comprising a header and a payload, from the external electronic device, identify a type of the advertising PDU included in the header of the advertising PDU, identify data included in the payload of the advertising PDU, and in response to identifying that the identified type of the advertising PDU is the predefined type and at least a portion of the identified data of the advertising PDU corresponds to an identifier, transmit to the at least one processor an advertising notification for representing that the advertising PDU comprising the identifier has been received, and withhold transmission of the additional information request to the external electronic device.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the communication circuitry is further configured to: identify a first data included in a first field of the payload of the advertising PDU, and in response to identifying that the identified type is the predefined type and the identified first data is a predefined data corresponding to the identifier, transmit to the at least one processor the advertising notification for representing that the advertising PDU comprising the predefined data has been received, and withhold transmission of the additional information request to the external electronic device.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloseswherein the communication circuitry is further configured to: in response to identifying that the identified type of the advertising PDU is the predefined type and the identified data of the advertising PDU does not correspond to the identifier, transmit the additional information request to the external electronic device, and wherein the additional information request is a scan request.

Claim 9  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the at least one processor is further configured to, in response to receiving the advertising notification, transmit to the communication circuitry control information for requesting for a connection with the external electronic device, and wherein the communication circuitry is further configured to, in response to receiving the control information for requesting for the connection, transmit a connection initiation to the external electronic device. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses, wherein the identifier comprises at least one of information for representing a service Universally Unique IDentifier (UUID) indicating a service that can be provided by the electronic device and information for representing a service UUID indicating a service using the external electronic device.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses method of operating an electronic device comprising a communication circuitry and at least one processor, the method comprising: 
receiving, in the communication circuitry, an advertising Packet Data Unit (PDU) from an external electronic device, while operating in a first mode, wherein the first mode corresponds to a mode of controlling the communication circuitry to transmit an additional information request to the external electronic device in response to reception of the advertising PDU of predefined types from the external electronic device; identifying, in the communication circuitry, a type of the received advertising PDU, based on a header included in the received advertising PDU; and in response to identifying that the type of the received advertising PDU corresponds to a first type distinct from the predefined types, in the communication circuitry, skipping transmission of the additional information request, and transmitting to the at least one processor an advertising notification for representing that the advertising PDU of the first type has been received.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses: in response to identifying that the type of the received advertising PDU corresponds to the predefined types, in the communication circuitry, transmitting the additional information request to the external electronic device, and wherein the additional information request is a scan request. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the first mode configures the communication circuitry to: receive a scan response transmitted from the external electronic device in response to the scan request, and transmit an advertising notification to the at least one processor in response to the received scan response.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses in response to receiving the advertising notification, in the at least one processor, transmitting to the communication circuitry control information for requesting for a connection with the external electronic device; and in response to receiving the control information for requesting for the connection, in the communication circuitry, transmitting a connection initiation to the external electronic device.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the predefined types comprise at least one of an ADV_IND type or an ADV_SCAN_IND type, and wherein the first type corresponds to at least one of a non-scannable attribute, a connectable attribute, or an undirected attribute.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses a method of operating an electronic device comprising a communication circuitry and at least one processor, wherein the communication circuitry is configured to support Bluetooth Low Energy (BLE) wireless communication, and upon receiving an advertising Packet Data Unit (PDU) of a predefined type from an external electronic device, to request the external electronic device for additional information, and wherein the method comprises: receiving, in the communication circuitry, an advertising PDU comprising a header and a payload, from the external electronic device; identifying, in the communication circuitry, a type of the advertising PDU included in the header of the advertising PDU; identifying, in the communication circuitry, data included in the payload of the advertising PDU; and in response to identifying that the identified type of the advertising PDU is the predefined type and at least a portion of the identified data of the advertising PDU corresponds to an identifier, in the communication circuitry, transmitting to the at least one processor an advertising notification for representing that the advertising PDU comprising the identifier has been received, and withholding transmission of the additional information request to the external electronic device.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloseswherein the identified data included in the payload comprises: identifying, in the communication circuitry, a first data included in a first field of the payload of the advertising PDU, and wherein the transmitting the advertising notification and withholding transmission of the additional information comprises: in response to identifying that the identified type is the predefined type and the identified first data is a predefined data corresponding to the identifier, in the communication circuitry, transmitting to the at least one processor the advertising notification for representing that the advertising PDU comprising the predefined data has been received, and withholding transmission of the additional information request to the external electronic device.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park disclosesin response to identifying that the identified type of the advertising PDU is the predefined type and the identified data of the advertising PDU does not correspond to the identifier, in the communication circuitry, transmitting the additional information request to the external electronic device, and wherein the additional information request is a scan request.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park disclosesin response to receiving the advertising notification, in the at least one processor, transmitting to the communication circuitry control information for requesting for a connection with the external electronic device; and in response to receiving the control information for requesting for the connection, in the communication circuitry, transmitting a connection initiation to the external electronic device.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2020/0053831 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the identifier comprises at least one of information for representing a service Universally Unique IDentifier (UUID) indicating a service that can be provided by the electronic device and information for representing a service UUID indicating a service using the external electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463